UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7202


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STANLEY LEON WADDELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:05-cr-00347-NCT-1; 1:08-cv-
00349-NCT-WWD)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Leon Waddell, Appellant Pro Se.           Robert Michael
Hamilton,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stanley     Leon    Waddell       seeks    to    appeal        the   district

court’s     order    accepting    the    recommendation             of    the   magistrate

judge and dismissing as untimely his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The    order     is    not     appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.        § 2253(c)(1)(B)        (2006).              A        certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this       standard        by      demonstrating           that

reasonable       jurists     would      find     that     the        district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies      relief      on   procedural        grounds,         the       prisoner       must

demonstrate      both    that    the    dispositive          procedural         ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We   have   independently       reviewed       the     record       and    conclude      that

Waddell has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with     oral    argument     because        the       facts       and    legal



                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3